DETAILED ACTION
Claims 1-12 are pending for consideration following applicant’s preliminary amendment filed 7/08/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 does not end in a period.  Each claim must end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the convex curved surface”.  However more than one convex curved surface is recited in claims 1 and 2.  Therefore, it is unclear which surface is being referenced by this limitation.  Additionally, claim 3 recites “a first curved surface portion” and “a second curved surface portion”.  However, claim 2 recites “curved 
Claim 3 recites “in valve opening” (2 instances).  These limitations are unclear, as the surfaces are on the valve member.  As best understood the limitations require the first curved surface portion to be on a downstream side of the valve member when the valve is in the open position and the second curved surface portion to be on an upstream side of the valve member when the valve is in the open position.
Claim 6 recites “in valve opening” (2 instances).  These limitations are unclear, as the surfaces are on the valve member.  As best understood the limitations require the first curved surface portion to be on a downstream side of the valve member when the valve is in the open position and the second curved surface portion to be on an upstream side of the valve member when the valve is in the open position.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kampfl et al. (EP 2816264; see attached machine translation).
Regarding Claim 1, Kampfl discloses a butterfly valve (Figure 1) comprising a valve body (housing 1; Figure 1) formed therein with an internal flow passage 10 (flow passage 10 as shown in Figure 6; this passage extending into and out of the page as shown in Figure 1) extending in a direction of a flow passage axis (axis shown in Figure 6 along the cylindrical flow path 10 of the valve body 1), a disk-shaped valve member 2 disposed in the internal flow passage 10 and supported by the valve body through a valve stem (drive pin 3) to be rotatable about a rotation axis 4 perpendicular to the flow passage axis (rotation axis 4 as shown in Figures 2 and 5, perpendicular to the flow passage axis as best shown in Figure 1; para. 0020 of the machine translation), and an annular valve seat 1.2 provided on an inner periphery of the internal flow passage (as shown in Figures 6-8), said internal flow passage being opened and closed by rotating the valve stem to bring an outer peripheral edge portion of the valve member (at o-ring 11) into and out of contact with the valve seat 1.2, wherein the valve member is provided in one of two principal surfaces thereof opposite to each other with a groove portion (groove between thickenings 5) extending in a direction across the rotation axis (as shown in Figures 1-5, especially Figure 5 in which there is no material along the axis of rotation at the center of the valve member; therefore the groove extends in a direction “across” the rotation axis in the same manner as achieved by applicant) and both side walls of the groove portion are formed as convex curved surfaces (surfaces of respective thickenings 5 which form the groove portion are convex curved surfaces as shown in Figure 4 especially) extending in a convex shape toward each other in the 4 (as best shown in Figure 4 and described in para. 0019; the sidewalls of the groove which define the thickenings 5 have convex shapes extending toward each other in the direction of the axis 4; i.e. the convex shapes extend toward the axis and toward each other).
Regarding Claim 2, Kampfl is seen as further disclosing the convex curved surfaces of both the side walls of the groove portion (surfaces of respective thickenings 5 which form the groove portion are convex curved surfaces as shown in Figure 4 especially and described above) include curved surface portions having different curvature radii (as best shown in Figure 8; the portion indicated by 5.1 has a first curvature radius while the outermost portion of 5 nearest o-ring 11 includes a different, more gradual curvature) and connected with a top portion interposed therebetween (as shown in Figure 8, the portion radially between the first and second portions described above defines a “top portion” at least because it defines a top of the thickening 5 at this region).
Regarding Claim 4, Kampfl is seen as further disclosing the valve member has outer edge remaining portions (the radially outer portions of thickenings 5 are readable as “outer edge remaining portions”) formed on both sides in the direction of the rotation axis (as best shown in Figure 4; the outer ends of 5 extend at least partially along a direction of the rotation axis) with the groove portion interposed therebetween (as described above) and the outer edge remaining portion has a convex curved surface curved in a convex shape in a direction away from the rotation axis (as shown in Figure 8; the convex surfaces of 5
Regarding Claim 5, Kampfl is seen as further disclosing the convex curved surface of each of the outer edge remaining portions (the radially outer ends of 5) has convex curved surface portions having different curvature radii (as best shown in Figure 8; the portion indicated just outside 5.1 has a first curvature radius while the outermost portion of 5 nearest o-ring 11 includes a different, more gradual curvature) and connected with a top portion interposed therebetween (as shown in Figure 8, the portion radially between the first and second portions described above defines a “top portion” at least because it defines a top of the thickening 5 at this region).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kampfl et al. (EP 2816264).
Regarding Claims 7, 8, 10 and 11, Kampfl is seen as further disclosing the valve member has a spherical dent portion 2.4 formed in the principal surface thereof opposite to the principal surface in which the groove portion is formed (concave “dent” portion 2.4 is shown to be concave in the cross-section A-A shown in Figure 4 and the 90 degree cross-section C-C shown in Figure 5; therefore, this concave portion is spherical as shown in the figures).
Alternatively, in the event that the dent portion 2.4 is not seen to necessarily be spherical, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kampfl such that the dent portion is any desired concave shape, including a spherical shape, for the purpose of ensuring the aerodynamic design desired by Kampfl.  It is noted that such a modification is seen as a mere change in shape/form and it has been generally held that mere changes in shape/form are within the level of ordinary skill in the art (MPEP 2144.04).
Claims 1, 2, 4, 5, 7, 8, 10 and 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kampfl et al. (EP 2816264) in view of Thiessen et al. (US Patent Application 2017/0067562).
Regarding Claims 1, 4, 5, 7, 8, 10 and 11, Kampfl is seen as disclosing all of the limitations of these claims as described above.  Alternatively, in the event that Kampfl is not seen as disclosing both side walls of the groove portion are formed as convex curved surfaces extending in a convex shape toward each other in the direction of the 2 and further teaches side walls 10 of a groove portion (groove formed between side walls 10 in the front 3 of the valve body 2 as best shown in Figure 4) are formed as convex curved surfaces extending in a convex shape (as shown in Figure 4; para. 0022) toward each other in the direction of the rotation axis (the convex curved surfaces 10 extend toward each other in the direction of the rotation axis which necessarily runs through the center of openings 12).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kampfl such that the hubs include convex surfaces extending in a convex shape toward each other in the direction of the rotation axis as taught by Thiessen for the purpose of providing improved flow around the disk as taught by Thiessen.
Regarding Claim 2, Kampfl in view of Thiessen is seen as further disclosing the convex curved surfaces of both the side walls of the groove portion (the convex curved surfaces 10 as taught by Thiessen as described above) include curved surface portions having different curvature radii and connected with a top portion interposed therebetween (the convex protrusions forming the hubs 4 taught by Thiessen include a portion 10 with a first curvature radius, a portion 11 having a second curvature radius, and a top surface indicated at 4 in Figure 5).
Allowable Subject Matter
Claim 3, 6, 9 and 12 as best understood as described above would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753